UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4046



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOWARD ALTON SMOOT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:00-cr-00005-6)


Submitted: July 24, 2007                      Decided:   July 27, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emily Marroquin, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant.       Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Howard Alton Smoot appeals his twenty-four month term of

imprisonment      imposed      after    the    district      court    revoked     his

supervised release for committing another federal, state, or local

crime, a Grade A violation pursuant to U.S. Sentencing Guideline

Manual (“USSG”) § 7B1.1(a)(1) (2006).             Smoot’s attorney has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Smoot was notified of his right to file a supplemental brief, but

has not done so.       Smoot’s sole issue on appeal is that the district

court’s sentence of the statutory maximum of twenty-four months1 is

unreasonable.2     We affirm.

              We review revocation sentences to determine whether they

are   “plainly    unreasonable”        with   regard    to   those     18   U.S.C.A.

§   3553(a)    (West    2000    &   Supp.     2006),   factors       applicable   to

supervised release revocation sentences.               United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).             We accord broad discretion to

a district court to revoke supervised release and impose a term of



      1
      The Revocation Table suggested by the policy statements in
Chapter Seven of the USSG provided for a guideline range of thirty-
three to forty-one months of imprisonment, based on the violation
and a criminal history category of VI.      USSG § 7B1.4(a), p.s.
(Revocation Table). However, because the guideline range exceeded
the statutorily authorized maximum sentence of twenty-four months,
the statutory sentence shall be substituted for the guideline
range. See 18 U.S.C. § 3583(e)(3); USSG § 7B1.4(b)(1).
      2
      Smoot does not challenge the district court’s decision to
revoke his supervised release, and indeed, stipulated to the
violations which form the basis of his sentence.

                                       - 2 -
imprisonment up to the statutory maximum.                Id. at 440 (citing

United States v. Lewis, 424 F.3d 239, 244 (2d Cir. 2005)).

            Smoot cites to United States v. Moreland, 437 F.3d 424

(4th Cir.), cert. denied, 126 S. Ct. 2054 (2006), in support of his

assertion that the district court erred because it did not “appear

to adequately and properly consider” the statutory factors and gave

excessive weight to particular § 3553(a) factors because it stated

that it sentenced Smoot based on its need to protect the public.

However, Moreland does not apply in revocation cases because

Chapter    Seven,    unlike   the   other     chapters    in   the    sentencing

guidelines, does not contain any guidelines, but rather policy

statements.   See United States v. Davis, 53 F.3d 638, 640 n.6 (4th

Cir. 1995) (addressing the nature of the Chapter Seven policy

statements); see also Crudup, 461 F.3d at 439.

            Here, Smoot was sentenced at the applicable statutory

maximum of two years.         The district court sentenced Smoot after

hearing argument from him and his attorney, and after reviewing

documentation Smoot submitted in support of leniency.                The issues

were fully presented for the district court’s determination, which

supports    the     conclusion   that   the    court     considered    all   the

appropriate factors.      Moreover, the district court’s consideration

of the evidence and the appropriate statutory factors is implicit

in the court’s ultimate ruling.         See, e.g., Davis, 53 F.3d at 642.




                                    - 3 -
Accordingly,    we     find   that   Smoot’s    sentence    was   not   plainly

unreasonable.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Smoot’s conviction and sentence. This

court requires that counsel inform her client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then

counsel   may   move    in    this   court    for   leave   to   withdraw   from

representation.      Counsel’s motion must state that copy thereof was

served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      - 4 -